      Case 19-30546-sgj13 Doc 14 Filed 03/13/19                         Entered 03/13/19 14:38:11               Page 1 of 20
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION
In re: Michele Lee Johnson                        xxx-xx-5009             §          Case No:     19-30546-sgj-13
       2525 Bolton Dr. #914                                               §
                                                                                     Date:        3/13/2019
       Desoto, TX 75115                                                   §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES

    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.

    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.

    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     $400.00                       Value of Non-exempt property per § 1325(a)(4):          $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):          $90.00
Plan Base:     $24,000.00                       Monthly Disposable Income x ACP ("UCP"):         $3,240.00
Applicable Commitment Period: 36 months
      Case 19-30546-sgj13 Doc 14 Filed 03/13/19                         Entered 03/13/19 14:38:11                   Page 2 of 20
Case No:     19-30546-sgj-13
Debtor(s):   Michele Lee Johnson




                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $400.00       per month, months    1       to   60    .

          For a total of    $24,000.00      (estimated " Base Amount ").

          First payment is due      3/15/2019       .

          The applicable commitment period ("ACP") is        36   months.

          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:         $90.00          .

          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
              $3,240.00   .

          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:

     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.

     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                          SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                        Leinart Law Firm               , total:         $3,700.00     ;
       $0.00    Pre-petition;             $3,700.00    disbursed by the Trustee.




                                                                  Page 2
      Case 19-30546-sgj13 Doc 14 Filed 03/13/19                         Entered 03/13/19 14:38:11                Page 3 of 20
Case No:     19-30546-sgj-13
Debtor(s):   Michele Lee Johnson


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.

                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.

                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

Conn's HomePlus                                      $2,996.00         $1,498.00       0.00%                                          Pro-Rata
Household Goods
Nebraska Furniture Mart                                $551.00            $275.50      0.00%                                          Pro-Rata
Household Goods
Regional Acceptance Co                             $11,457.00          $5,550.00       5.00%                                          Pro-Rata
2012 Volkswagen Jetta

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.




                                                                 Page 3
      Case 19-30546-sgj13 Doc 14 Filed 03/13/19                        Entered 03/13/19 14:38:11                 Page 4 of 20
Case No:     19-30546-sgj-13
Debtor(s):   Michele Lee Johnson


F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.            VALUE                 TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)
Internal Revenue Service                                                         $2,755.00       Month(s) 1-44                     Pro-Rata

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Aaron's Sales & Lease                                                 $0.00
Aaron's Sales & Lease                                                 $0.00
Aaron's Sales & Lease                                                 $0.00
ACE Cash Express                                                      $0.00
Atlas Credit Co, Inc                                              $1,162.00
Atlas Credit Co, Inc                                                  $0.00
Atlas Credit Co, Inc                                                  $0.00
Atlas Credit Co, Inc                                                  $0.00
Atlas Credit Co, Inc                                                  $0.00
Atlas Credit Co, Inc                                                  $0.00
Atlas Credit Co, Inc                                                  $0.00
Atlas Credit Co, Inc                                                  $0.00
Balance Credit                                                    $1,200.00
Capital One                                                         $488.00


                                                                Page 4
      Case 19-30546-sgj13 Doc 14 Filed 03/13/19     Entered 03/13/19 14:38:11           Page 5 of 20
Case No:     19-30546-sgj-13
Debtor(s):   Michele Lee Johnson


Comenitycapital/gem                               $142.00
Conduent/US Bk Natl Brazos                          $0.00
Confident Financial So                              $0.00
Conn's Appliance Inc                                $0.00
Conn's HomePlus                               $1,498.00 Unsecured portion of the secured debt (Bifurcated)
Conn's HomePlus                                     $0.00
Conn's HomePlus                                     $0.00
Continental Finance Company                   $1,215.00
Convergent Outsourcing, Inc.                        $0.00
Covington Credit                                  $945.00
Covington Credit                                    $0.00
Covington Credit/smc                                $0.00
Covington Credit/smc                                $0.00
Credit One Bank                                   $601.00
Dept of Ed / Navient                         $63,880.00
Dept of Ed / Navient                                $0.00
Dept of Ed / Navient                                $0.00
Dept of Ed / Navient                                $0.00
Dept of Ed / Navient                                $0.00
Dept of Ed / Navient                                $0.00
Dept of Ed / Navient                                $0.00
Dept of Ed / Navient                                $0.00
Dept of Ed / Navient                                $0.00
Dept of Ed / Navient                                $0.00
Dept of Ed / Navient                                $0.00
Discover Financial                                $183.00
ERC/Enhanced Recovery Corp                        $652.00
Fingerhut                                           $0.00
Justice Finance Compan                              $0.00
Kohls/Capital One                                 $525.00
Lone Star Loans                                   $405.00
Lone Star Loans                                     $0.00
Lone Star Loans                                     $0.00
Lone Star Loans                                     $0.00
Merrick Bank/CardWorks                        $1,663.00
National Credit Adjusters, LLC                $1,089.00
Navient                                             $0.00
Navient                                             $0.00
Navient                                             $0.00
Navient                                             $0.00
Navient                                             $0.00
Navient                                             $0.00
Nebraska Furniture Mart                           $275.50 Unsecured portion of the secured debt (Bifurcated)
Progressive Finance/Leasing                   $2,531.78
Regional Acceptance Co                        $5,907.00 Unsecured portion of the secured debt (Bifurcated)



                                            Page 5
       Case 19-30546-sgj13 Doc 14 Filed 03/13/19                     Entered 03/13/19 14:38:11                 Page 6 of 20
Case No:     19-30546-sgj-13
Debtor(s):   Michele Lee Johnson


Regional Fin                                                         $0.00
Regional Fin                                                         $0.00
Rise                                                            $1,283.00
Signt Loanco                                                    $1,050.00
Signt Loanco                                                         $0.00
Spectrum/Charter Communications                                      $0.00
Spotloan                                                        $1,864.33
Sprint                                                          $1,300.00
Sun Loan Company                                                $1,350.00
Sun Loan Company                                                     $0.00
Synchrony Bank/Care Credit                                        $729.00
Synchrony Bank/Gap                                                   $0.00
Synchrony Bank/Walmart                                            $407.00
Texas Workforce Commission                                     $11,640.58
The Cash Store                                                       $0.00
Wells Fargo Bank                                                  $273.00
World Acceptance/Finance Corp                                   $1,632.00
World Acceptance/Finance Corp                                        $0.00
World Acceptance/Finance Corp                                        $0.00
World Acceptance/Finance Corp                                        $0.00
World Acceptance/Finance Corp                                        $0.00
World Acceptance/Finance Corp                                        $0.00
World Acceptance/Finance Corp                                        $0.00
World Acceptance/Finance Corp                                        $0.00
World Acceptance/Finance Corp                                        $0.00

TOTAL SCHEDULED UNSECURED:                                    $105,891.19

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     6%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                  § 365 PARTY                      ASSUME/REJECT         CURE AMOUNT        TERM (APPROXIMATE)          TREATMENT
                                                                                             (MONTHS __ TO __)
Chromecapitl                                       Assumed                     $1,300.00       Month(s) 1-44                    Pro-Rata

                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                  FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.




                                                              Page 6
        Case 19-30546-sgj13 Doc 14 Filed 03/13/19                         Entered 03/13/19 14:38:11                  Page 7 of 20
Case No:     19-30546-sgj-13
Debtor(s):   Michele Lee Johnson


C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.




                                                                   Page 7
      Case 19-30546-sgj13 Doc 14 Filed 03/13/19                           Entered 03/13/19 14:38:11                  Page 8 of 20
Case No:     19-30546-sgj-13
Debtor(s):   Michele Lee Johnson


To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."
N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.




                                                                   Page 8
      Case 19-30546-sgj13 Doc 14 Filed 03/13/19                          Entered 03/13/19 14:38:11                  Page 9 of 20
Case No:     19-30546-sgj-13
Debtor(s):   Michele Lee Johnson


O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.




                                                                  Page 9
     Case 19-30546-sgj13 Doc 14 Filed 03/13/19                           Entered 03/13/19 14:38:11                Page 10 of 20
Case No:     19-30546-sgj-13
Debtor(s):   Michele Lee Johnson


1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                                 Page 10
     Case 19-30546-sgj13 Doc 14 Filed 03/13/19                        Entered 03/13/19 14:38:11                Page 11 of 20
Case No:     19-30546-sgj-13
Debtor(s):   Michele Lee Johnson


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Marcus Leinart
Marcus Leinart, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Marcus Leinart                                                        00794156
Marcus Leinart, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 11
     Case 19-30546-sgj13 Doc 14 Filed 03/13/19                        Entered 03/13/19 14:38:11                Page 12 of 20
Case No:     19-30546-sgj-13
Debtor(s):   Michele Lee Johnson




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the   13th day of March, 2019        :

(List each party served, specifying the name and address of each party)


Dated:             March 13, 2019                                         /s/ Marcus Leinart
                                                                          Marcus Leinart, Debtor's(s') Counsel

Aaron's Sales & Lease                             Atlas Credit Co, Inc                              Balance Credit
xxxxxx8457                                        xxxxxxxx1005                                      180 N Upper Wacker Dr, Suite 300
Attn: Bankruptcy                                  Attn: Bankruptcy                                  Chicago, IL 60606
PO Box 100039                                     914 W Front St
Kennesaw, GA 30156                                Tyler, TX 75702


Aaron's Sales & Lease                             Atlas Credit Co, Inc                              Capital One
xxxxxx7826                                        xxxxxxxx1004                                      xxxxxxxxxxxx2173
Attn: Bankruptcy                                  Attn: Bankruptcy                                  Attn: Bankruptcy
PO Box 100039                                     914 W Front St                                    PO Box 30285
Kennesaw, GA 30156                                Tyler, TX 75702                                   Salt Lake City, UT 84130


Aaron's Sales & Lease                             Atlas Credit Co, Inc                              Chromecapitl
xxxxxx6218                                        xxxxxxxx1007                                      xxxxxxxx0035
Attn: Bankruptcy                                  Attn: Bankruptcy                                  3073 S Horseshoe Drive 206
PO Box 100039                                     914 W Front St                                    Naples, FL 34104
Kennesaw, GA 30156                                Tyler, TX 75702


ACE Cash Express                                  Atlas Credit Co, Inc                              Chromecapitl
1231 Greenway Dr, Ste 600                         xxxxxxxx1003                                      3073 S Horseshoe Drive 206
Irving, TX 75038                                  Attn: Bankruptcy                                  Naples, FL 34104
                                                  914 W Front St
                                                  Tyler, TX 75702


Atlas Credit Co, Inc                              Atlas Credit Co, Inc                              Comenitycapital/gem
xxxxxxxx1009                                      xxxxxxxx1002                                      xxxxxxxxxxxx4035
Attn: Bankruptcy                                  Attn: Bankruptcy                                  Attn: Bankruptcy Dept
914 W Front St                                    914 W Front St                                    PO Box 182125
Tyler, TX 75702                                   Tyler, TX 75702                                   Columbus, OH 43218


Atlas Credit Co, Inc                              Atlas Credit Co, Inc                              Conduent/US Bk Natl Brazos
xxxxxxxx1006                                      xxxxxxxx1008                                      xxxxxx0091
Attn: Bankruptcy                                  Attn: Bankruptcy                                  Attn: Claims Department
914 W Front St                                    914 W Front St                                    PO Box 7051
Tyler, TX 75702                                   Tyler, TX 75702                                   Utica, NY 13504




                                                               Page 12
     Case 19-30546-sgj13 Doc 14 Filed 03/13/19     Entered 03/13/19 14:38:11   Page 13 of 20
Case No:     19-30546-sgj-13
Debtor(s):   Michele Lee Johnson


Confident Financial So             Covington Credit                    Dept of Ed / Navient
x8446                              xxxxxx9838                          xxxxxxxxxxxxxxxxxxx0808
2560 55th St Ste 100               Attn: Bankruptcy                    Attn: Claims Dept
Boulder, CO 80301                  PO Box 1947                         PO Box 9635
                                   Greenville, SC 29602                Wilkes-Barre, PA 18773


Conn's Appliance Inc               Covington Credit/smc                Dept of Ed / Navient
c/o Becket and Lee LLP             xxxxxx4799                          xxxxxxxxxxxxxxxxxxx1101
PO Box 3002                        2596 E Arkansas Ln Ste 1            Attn: Claims Dept
Malvern PA 19355-1245              Arlington, TX 76014                 PO Box 9635
                                                                       Wilkes-Barre, PA 18773


Conn's HomePlus                    Covington Credit/smc                Discover Financial
xxxxxxxxxxxxxxxxxxx0817            xxxxxx6029                          xxxxxxxxxxxx5717
Attn: Bankruptcy Dept              2596 E Arkansas Ln Ste 1            PO Box 3025
PO Box 2358                        Arlington, TX 76014                 New Albany, OH 43054
Beaumont, TX 77704


Conn's HomePlus                    Credit One Bank                     ERC/Enhanced Recovery Corp
xxxxx9732                          xxxxxxxxxxxx3861                    xxxxx9715
Attn: Bankruptcy Dept              ATTN: Bankruptcy Department         Attn: Bankruptcy
PO Box 2358                        PO Box 98873                        8014 Bayberry Road
Beaumont, TX 77704                 Las Vegas, NV 89193                 Jacksonville, FL 32256


Conn's HomePlus                    Dept of Ed / Navient                Fingerhut
xxxxx9731                          xxxxxxxxxxxxxxxxxxx1020             xxxxxxxxxxxx9120
Attn: Bankruptcy Dept              Attn: Claims Dept                   Attn: Bankruptcy
PO Box 2358                        PO Box 9635                         6250 Ridgewood Rd
Beaumont, TX 77704                 Wilkes-Barre, PA 18773              Saint Cloud, MN 56303


Continental Finance Company        Dept of Ed / Navient                Internal Revenue Service
xxxxxxxxxxxx6342                   xxxxxxxxxxxxxxxxxxx0422             Centralized Insolvency Operations
Attn: Bankruptcy                   Attn: Claims Dept                   PO Box 7346
PO Box 8099                        PO Box 9635                         Philadelphia, PA 19101-7346
Newark, DE 19714                   Wilkes-Barre, PA 18773


Convergent Outsourcing, Inc.       Dept of Ed / Navient                Justice Finance Compan
xxxx3885                           xxxxxxxxxxxxxxxxxxx0917             xxxxxxx9009
Attn: Bankruptcy                   Attn: Claims Dept
PO Box 9004                        PO Box 9635
Renton, WA 98057                   Wilkes-Barre, PA 18773


Covington Credit                   Dept of Ed / Navient                Kohls/Capital One
xxxxxx1552                         xxxxxxxxxxxxxxxxxxx0324             xxxxxxxxxxxx2377
Attn: Bankruptcy                   Attn: Claims Dept                   Kohls Credit
PO Box 1947                        PO Box 9635                         PO Box 3120
Greenville, SC 29602               Wilkes-Barre, PA 18773              Milwaukee, WI 53201




                                             Page 13
     Case 19-30546-sgj13 Doc 14 Filed 03/13/19     Entered 03/13/19 14:38:11   Page 14 of 20
Case No:     19-30546-sgj-13
Debtor(s):   Michele Lee Johnson


Lone Star Loans                    Navient                             Signt Loanco
xxxxxxx5004                        xxxxxxxxxxxxxxxxxxx0422             xxxxxxx7006
220 W Jefferson                    Attn: Bankruptcy                    5421 E. RL Thornton
Dallas, TX 75208                   PO Box 9000                         Dallas, TX 75223
                                   Wiles-Barr, PA 18773


Lone Star Loans                    Navient                             Signt Loanco
xxxxxxx5002                        xxxxxxxxxxxxxxxxxxx0324             xxxxxxx7005
220 W Jefferson                    Attn: Bankruptcy                    5421 E. RL Thornton
Dallas, TX 75208                   PO Box 9000                         Dallas, TX 75223
                                   Wiles-Barr, PA 18773


Lone Star Loans                    Nebraska Furniture Mart             Spectrum/Charter Communications
xxxxxxx5001                        xxxxxxx6REV                         PO Box 790261
220 W Jefferson                    Attn: Collections                   Saint Louis, MO 63179-0261
Dallas, TX 75208                   PO Box 2335
                                   Omaha, NE 68103


Lone Star Loans                    Progressive Finance/Leasing         Spotloan
xxxxxxx5003                        11629 S 700 E St Ste 250            P.O. Box 720
220 W Jefferson                    Draper, UT 84020                    Belcourt, ND 58316
Dallas, TX 75208



Merrick Bank/CardWorks             Regional Acceptance Co              Sprint
xxxxxxxxxxxx4545                   xxxxxxx4801                         PO Box 660092
Attn: Bankruptcy                   Attn: Bankruptcy                    Dallas, TX 75266-0092
PO Box 9201                        PO Box 1487
Old Bethpage, NY 11804             Wilson, NC 27894


Michele Lee Johnson                Regional Fin                        Sun Loan Company
PO Box 1181                        xxxxxxx2801                         7228
Red Oak, TX 75154                                                      209 W Jefferson St
                                                                       Waxahachie, TX 75165



National Credit Adjusters, LLC     Regional Fin                        Synchrony Bank/Care Credit
xxxxxx3919                         xxxxxxx5101                         xxxxxxxxxxxx2265
327 West 4th Avenue                                                    Attn: Bankruptcy Dept
PO Box 3023                                                            PO Box 965060
Hutchinson, KS 67504                                                   Orlando, FL 32896


Navient                            Rise                                Synchrony Bank/Gap
xxxxxxxxxxxxxxxxxxx1010            xx1781                              xxxxxxxxxxxx9725
Attn: Bankruptcy                   Attn: Bankruptcy                    Attn: Bankruptcy
PO Box 9000                        PO Box 101808                       PO Box 965060
Wiles-Barr, PA 18773               Fort Worth, TX 76185                Orlando, FL 32896




                                             Page 14
     Case 19-30546-sgj13 Doc 14 Filed 03/13/19    Entered 03/13/19 14:38:11   Page 15 of 20
Case No:     19-30546-sgj-13
Debtor(s):   Michele Lee Johnson


Synchrony Bank/Walmart             World Acceptance/Finance Corp
xxxxxxxxxxxx4720                   xxxxxxxx5601
Attn: Bankruptcy                   Attn: Bankruptcy
PO Box 965060                      PO Box 6429
Orlando, FL 32896                  Greenville, SC 29606


Texas Workforce Commission         World Acceptance/Finance Corp
3181                               xxxxxxxx0701
101 E 15th St, RM 370              Attn: Bankruptcy
Austin, TX 78778-0001              PO Box 6429
                                   Greenville, SC 29606


The Cash Store                     World Acceptance/Finance Corp
Attn. Bankruptcy Dept.             xxxxxxxx9201
1901 Gateway Dr.                   Attn: Bankruptcy
Irving, TX 75038                   PO Box 6429
                                   Greenville, SC 29606


Tom Powers                         World Acceptance/Finance Corp
105 Decker Crt, Ste 1150           xxxxxxxx5201
Irving, TX 75062                   Attn: Bankruptcy
                                   PO Box 6429
                                   Greenville, SC 29606


Wells Fargo Bank                   World Acceptance/Finance Corp
xxxxxxxxxxxx9807                   xxxxxxxx9801
Attn: Bankruptcy Dept              Attn: Bankruptcy
PO Box 6429                        PO Box 6429
Greenville, SC 29606               Greenville, SC 29606


World Acceptance/Finance Corp      World Acceptance/Finance Corp
xxxxxxxx3401                       xxxxxxxx2501
Attn: Bankruptcy                   Attn: Bankruptcy
PO Box 6429                        PO Box 6429
Greenville, SC 29606               Greenville, SC 29606


World Acceptance/Finance Corp
xxxxxxxx6201
Attn: Bankruptcy
PO Box 6429
Greenville, SC 29606


World Acceptance/Finance Corp
xxxxxxxx5301
Attn: Bankruptcy
PO Box 6429
Greenville, SC 29606




                                             Page 15
      Case 19-30546-sgj13 Doc 14 Filed 03/13/19                          Entered 03/13/19 14:38:11                    Page 16 of 20
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                        DALLAS DIVISION
                                                              Revised 10/1/2016

IN RE: Michele Lee Johnson                         xxx-xx-5009       §     CASE NO: 19-30546-sgj-13
       2525 Bolton Dr. #914                                          §
       Desoto, TX 75115                                              §
                                                                     §
                                                                     §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       3/13/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                             $400.00

 Disbursements                                                                                   First (1)                 Second (2) (Other)

 Account Balance Reserve                                                                           $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                           $35.55                              $36.00

 Filing Fee                                                                                        $0.00                               $0.00

 Noticing Fee                                                                                     $92.40                               $0.00

 Subtotal Expenses/Fees                                                                         $132.95                               $36.00
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $267.05                              $364.00


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                            Scheduled          Value of       Protection           Protection
 Name                                 Collateral                              Amount          Collateral     Percentage       Payment Amount
 Regional Acceptance Co               2012 Volkswagen Jetta                $11,457.00        $5,550.00           1.25%                 $69.38

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                              $69.38

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-30546-sgj13 Doc 14 Filed 03/13/19                             Entered 03/13/19 14:38:11             Page 17 of 20
Case No:     19-30546-sgj-13
Debtor(s):   Michele Lee Johnson



 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                               Scheduled       Value of     Protection        Protection
   Name                                  Collateral                              Amount       Collateral   Percentage    Payment Amount
   Chromecapitl                          Auto Lease 2013 Harley Streetglide     $1,300.00     $1,300.00        1.25%              $16.25

                  Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                   $16.25

                                                  TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                             $69.38
      Debtor's Attorney, per mo:                                                                                                $181.42
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                  $16.25

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                             $69.38
      Debtor's Attorney, per mo:                                                                                                $278.37
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                  $16.25



 Order of Payment:

 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         3/13/2019

 /s/ Marcus Leinart
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-30546-sgj13 Doc 14 Filed 03/13/19                    Entered 03/13/19 14:38:11             Page 18 of 20


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

  IN RE:    Michele Lee Johnson                                                     CASE NO.     19-30546-sgj-13

                                                                                   CHAPTER       13

                                                    Certificate of Service


I hereby certify that on this date, I did serve a true and correct copy of the foregoing to the following interested parties and
those listed on the attached matrix by United States Mail, First Class:

Date:      3/13/2019                                              /s/ Marcus Leinart
                                                                  Marcus Leinart
                                                                  Attorney for the Debtor(s)


Aaron's Sales & Lease                          Comenitycapital/gem                             Convergent Outsourcing, Inc.
Attn: Bankruptcy                               Attn: Bankruptcy Dept                           Attn: Bankruptcy
PO Box 100039                                  PO Box 182125                                   PO Box 9004
Kennesaw, GA 30156                             Columbus, OH 43218                              Renton, WA 98057



ACE Cash Express                               Conduent/US Bk Natl Brazos                      Covington Credit
1231 Greenway Dr, Ste 600                      Attn: Claims Department                         Attn: Bankruptcy
Irving, TX 75038                               PO Box 7051                                     PO Box 1947
                                               Utica, NY 13504                                 Greenville, SC 29602



Atlas Credit Co, Inc                           Confident Financial So                          Covington Credit/smc
Attn: Bankruptcy                               2560 55th St Ste 100                            2596 E Arkansas Ln Ste 1
914 W Front St                                 Boulder, CO 80301                               Arlington, TX 76014
Tyler, TX 75702



Balance Credit                                 Conn's Appliance Inc                            Credit One Bank
180 N Upper Wacker Dr, Suite 300               c/o Becket and Lee LLP                          ATTN: Bankruptcy Department
Chicago, IL 60606                              PO Box 3002                                     PO Box 98873
                                               Malvern PA 19355-1245                           Las Vegas, NV 89193



Capital One                                    Conn's HomePlus                                 Dept of Ed / Navient
Attn: Bankruptcy                               Attn: Bankruptcy Dept                           Attn: Claims Dept
PO Box 30285                                   PO Box 2358                                     PO Box 9635
Salt Lake City, UT 84130                       Beaumont, TX 77704                              Wilkes-Barre, PA 18773



Chromecapitl                                   Continental Finance Company                     Discover Financial
3073 S Horseshoe Drive 206                     Attn: Bankruptcy                                PO Box 3025
Naples, FL 34104                               PO Box 8099                                     New Albany, OH 43054
                                               Newark, DE 19714
      Case 19-30546-sgj13 Doc 14 Filed 03/13/19             Entered 03/13/19 14:38:11          Page 19 of 20


                                    UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION

  IN RE:   Michele Lee Johnson                                           CASE NO.    19-30546-sgj-13

                                                                         CHAPTER     13

                                            Certificate of Service
                                            (Continuation Sheet #1)

ERC/Enhanced Recovery Corp              Merrick Bank/CardWorks                      Regional Fin
Attn: Bankruptcy                        Attn: Bankruptcy
8014 Bayberry Road                      PO Box 9201
Jacksonville, FL 32256                  Old Bethpage, NY 11804



Fingerhut                               Michele Lee Johnson                         Rise
Attn: Bankruptcy                        PO Box 1181                                 Attn: Bankruptcy
6250 Ridgewood Rd                       Red Oak, TX 75154                           PO Box 101808
Saint Cloud, MN 56303                                                               Fort Worth, TX 76185



Internal Revenue Service                National Credit Adjusters, LLC              Signt Loanco
Centralized Insolvency Operations       327 West 4th Avenue                         5421 E. RL Thornton
PO Box 7346                             PO Box 3023                                 Dallas, TX 75223
Philadelphia, PA 19101-7346             Hutchinson, KS 67504



Justice Finance Compan                  Navient                                     Spectrum/Charter Communications
                                        Attn: Bankruptcy                            PO Box 790261
                                        PO Box 9000                                 Saint Louis, MO 63179-0261
                                        Wiles-Barr, PA 18773



Kohls/Capital One                       Nebraska Furniture Mart                     Spotloan
Kohls Credit                            Attn: Collections                           P.O. Box 720
PO Box 3120                             PO Box 2335                                 Belcourt, ND 58316
Milwaukee, WI 53201                     Omaha, NE 68103



Leinart Law Firm                        Progressive Finance/Leasing                 Sprint
11520 N. Central Expressway             11629 S 700 E St Ste 250                    PO Box 660092
Suite 212                               Draper, UT 84020                            Dallas, TX 75266-0092
Dallas, Texas 75243



Lone Star Loans                         Regional Acceptance Co                      Sun Loan Company
220 W Jefferson                         Attn: Bankruptcy                            209 W Jefferson St
Dallas, TX 75208                        PO Box 1487                                 Waxahachie, TX 75165
                                        Wilson, NC 27894
      Case 19-30546-sgj13 Doc 14 Filed 03/13/19         Entered 03/13/19 14:38:11        Page 20 of 20


                                 UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

  IN RE:   Michele Lee Johnson                                       CASE NO.   19-30546-sgj-13

                                                                     CHAPTER    13

                                        Certificate of Service
                                         (Continuation Sheet #2)

Synchrony Bank/Care Credit           World Acceptance/Finance Corp
Attn: Bankruptcy Dept                Attn: Bankruptcy
PO Box 965060                        PO Box 6429
Orlando, FL 32896                    Greenville, SC 29606



Synchrony Bank/Gap
Attn: Bankruptcy
PO Box 965060
Orlando, FL 32896



Synchrony Bank/Walmart
Attn: Bankruptcy
PO Box 965060
Orlando, FL 32896



Texas Workforce Commission
101 E 15th St, RM 370
Austin, TX 78778-0001




The Cash Store
Attn. Bankruptcy Dept.
1901 Gateway Dr.
Irving, TX 75038



Tom Powers
105 Decker Crt, Ste 1150
Irving, TX 75062




Wells Fargo Bank
Attn: Bankruptcy Dept
PO Box 6429
Greenville, SC 29606
